854 So.2d 773 (2003)
Horace JONES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-3499.
District Court of Appeal of Florida, Second District.
September 3, 2003.
*774 Michael V. Giordano, Tampa, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In the prior appeal of this matter, Jones v. State, 785 So.2d 561 (Fla. 2d DCA 2001), we reversed an order summarily denying Horace Jones' motion for postconviction relief as untimely and required an evidentiary hearing to determine whether Mr. Jones timely entrusted the motion to prison officials for mailing. We noted that if Mr. Jones could establish this, he was entitled to the rebuttable presumption created in Thompson v. State, 761 So.2d 324 (Fla.2000). Jones, 785 So.2d at 562.
On remand, Mr. Jones presented evidence that he timely entrusted his "motion for postconviction relief's memorandum of law" in the hands of prison officials for mailing. The State failed to present any evidence to rebut the presumption raised by this evidence. As a result, the circuit court's order again denying Mr. Jones' motion as untimely is reversed and this case is remanded for the circuit court to consider the motion on the merits.
Reversed and remanded.
ALTENBERND, C.J., and WHATLEY and STRINGER, JJ., concur.